DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 10/3/2022. Claims 1-11 are pending in the application. 
Claim Analysis
2.	Summary of Claim 1:
A fiber-reinforced resin composition comprising: 

a resin; 

and plant fibers dispersed in the resin, wherein a surface of the plant fibers is untreated, at least a part of the resin being in direct contact with at least a part of a surface of the plant fibers, 5

σr, σrf, and σf satisfying relation expressed in an expression (1)


 
    PNG
    media_image1.png
    15
    155
    media_image1.png
    Greyscale


where σr represents tensile strength of the resin, σrf represents interfacial shear stress between the resin and the plant fibers, and σf represents tensile strength of the plant fibers.

 

Claim Rejections - 35 USC § 102/103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshihara, et al. (JP 2008-195814 A as listed on the IDS dated 8/3/2022; full English machine translation incorporated herewith).
Regarding claims 1-3, Yoshihara et al. teach a resin composition comprising polyhydroxybutyrate resin and natural fibers, wherein the fibers are selected from kenaf, jute, flax, cotton, bamboo fibers and the like (Abstract) thereby reading on the thermoplastic resin of the instant claim 2 and reading on the “surface of the plant fibers is untreated” as required by instant claim 1. Yoshihara et al. teach an improvement to mechanical properties when fibers are added to the resin [0012]. Yoshihara et al. teach the melting point of the resin is from 150 to 180 C (claim 4).
Yoshihara et al. do not particularly teach the tensile strength of the plant fibers alone, the interfacial shear stress between the resin and the fibers and are further silent on the relationship between the tensile strength of the resin, the interfacial shear stress between the resin and the fibers and the tensile strength of the plant fibers. Regarding claim 3, Yoshihara et al. are further silent on the melting point or glass transition temperature of the resin being higher than the decomposition start temperature of the plant fibers. 
The mechanical properties of tensile strength and interfacial shear stress are functions of the composition. Furthermore, the start temperature for decomposition of the plant fiber is a functional of the plant fiber. Yoshihara et al. teach the same composition comprising a cellulose plant fiber and a thermoplastic resin as the instant invention as set forth in the rejection above. The cellulose plant fiber and the thermoplastic polypropylene resin are the same components as used in the instant application (plant fibers including cotton, kenaf and jute in paragraph [0037] and polyester resin in paragraph [0033]). Therefore, the mechanical properties of tensile strength and interfacial shear stress in the resin and the plant fiber of Yoshihara et al. will be the same mechanical properties as required by the instant claims. Additionally, the start temperature for decomposition of the plant fiber in the plant fiber of Yoshihara et al. will be the same start temperature as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 4, Yoshihara et al. teach the amount of plant fibers in the resin is from 5 to 100 parts by mass wherein in preferred embodiments the amount of fibers is 10, 30 and 50 parts by mass, respectively (Tables 1-3) thereby reading on the claimed range of from 0.1 to 50 wt%.
Regarding claim 5, Yoshihara eta l. teach a resin molded product [0006].
 
5.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yao (JP 2005-138458 A; Full English Machine Translation incorporated herewith).
	Regarding claims 1-3, Yao teaches a polymeric main component wherein the polymeric material is polyhydroxyalkanoate and a filler, wherein the filler is a fiber such as carbon fiber, kenaf fiber, among others (claims 1-6) thereby reading on the thermoplastic resin of the instant claim 2 and reading on the “surface of the plant fibers is untreated” as required by instant claim 1. Yao teaches high Izod impact strength and excellent mechanical strength [0037]. Yao teaches the polymer is melted at 200 C or higher and 300 C or lower [0024].
Yao does not particularly teach the tensile strength of the plant fibers alone, the interfacial shear stress between the resin and the fibers and are further silent on the relationship between the tensile strength of the resin, the interfacial shear stress between the resin and the fibers and the tensile strength of the plant fibers. Regarding claim 3, Yao is further silent on the melting point or glass transition temperature of the resin being higher than the decomposition start temperature of the plant fibers. 
The mechanical properties of tensile strength and interfacial shear stress are functions of the composition. Furthermore, the start temperature for decomposition of the plant fiber is a functional of the plant fiber. Yao teaches the same composition comprising a cellulose plant fiber and a thermoplastic resin as the instant invention as set forth in the rejection above. The cellulose plant fiber and the thermoplastic polypropylene resin are the same components as used in the instant application (plant fibers including kenaf in paragraph [0037] and polylactic acid resin in paragraph [0033]). Therefore, the mechanical properties of tensile strength and interfacial shear stress in the resin and the plant fiber of Yao will be the same mechanical properties as required by the instant claims. Additionally, the start temperature for decomposition of the plant fiber in the plant fiber of Yao will be the same start temperature as required by the instant claim. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Regarding claim 4, Yao teaches the filler amount is 30% by mass or less [0018] thereby reading on the claimed range of from 0.1 to 50 wt%.
Regarding claim 5, Yao teaches the molded product made from the resin polymeric material (Abstract).

Claim Rejections - 35 USC § 103

6.	Claims 6-11 are rejected under 35 U.S.C. 103 as obvious over Yoshihara et al. (JP 2008-195814 A as listed on the IDS dated 8/3/2022; full English machine translation incorporated herewith) in view of Saito et al. (US PG Pub 2018/0324319 A1).
Regarding claims 6-11, Yoshihara et al. teach the resin composition according to claim 1 as set forth above and incorporated herein by reference. Yoshihara et al. teach the use of the resin in OA equipment parts [0016].
	Regarding claim 6, Yoshihara et al. do not teach the resin composition is formed into a shape of a parallelepiped. Regarding claims 7-11, Yoshihara et al. do not teach the resin composition for use in an electrophotograph forming apparatus and are further silent on the exterior component, a paper feed cassette, a snap fit structure and a support component at the bottom of the electrophotograph forming apparatus.
	Saito et al. teach an image forming apparatus thereby reading on the electrophotograph forming apparatus, wherein the housing of the image forming apparatus includes a resin molded product such as a fiber reinforced resin [0056]. Saito et al. teach the image forming apparatus contains a case body having a rectangular parallelepiped shape [0056]. Regarding claims 7-11, Saito et al. teach the image forming apparatus contains a sheet feeding cassette (reference character 11 in Fig. 1A replicated below) fitted to the bottom of the printer thereby reading on the exterior component, the paper feed cassette, a snap fit structure and a support component at the bottom of the electrophotograph apparatus as required by the instant claim. Saito et al. offer the motivation of using a fiber reinforced resin in an image forming apparatus having an parallelepiped shape and in an image forming apparatus having an exterior component, a paper feed cassette, a snap fit structure and a support due to its ability to have rigidity in the components [0056]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the resin composition of Yoshihara et al. in the image forming apparatus of Saito et al., thereby arriving at the claimed invention. 
	

    PNG
    media_image2.png
    268
    278
    media_image2.png
    Greyscale


7.	Claims 6-11 are rejected under 35 U.S.C. 103 as obvious over Yao (JP 2005-138458 A; Full English Machine Translation incorporated herewith) in view of Saito et al. (US PG Pub 2018/0324319 A1).
Regarding claims 6-11, Yao teach the polymeric material according to claim 1 as set forth above and incorporated herein by reference. Yao teaches the composition in electrical appliances, printers, copiers, facsimiles and other office equipment [0001].
	Regarding claim 6, Yao does not teach the resin composition is formed into a shape of a parallelepiped. Regarding claims 7-11, Yao does not teach the resin composition for use in an electrophotograph forming apparatus and are further silent on the exterior component, a paper feed cassette, a snap fit structure and a support component at the bottom of the electrophotograph forming apparatus.
	Saito et al. teach an image forming apparatus thereby reading on the electrophotograph forming apparatus, wherein the housing of the image forming apparatus includes a resin molded product such as a fiber reinforced resin [0056]. Saito et al. teach the image forming apparatus contains a case body having a rectangular parallelepiped shape [0056]. Regarding claims 7-11, Saito et al. teach the image forming apparatus contains a sheet feeding cassette (reference character 11 in Fig. 1A replicated below) fitted to the bottom of the printer thereby reading on the exterior component, the paper feed cassette, a snap fit structure and a support component at the bottom of the electrophotograph apparatus as required by the instant claim. Saito et al. offer the motivation of using a fiber reinforced resin in an image forming apparatus having an parallelepiped shape and in an image forming apparatus having an exterior component, a paper feed cassette, a snap fit structure and a support due to its ability to have rigidity in the components [0056]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the polymeric composition of Yao in the image forming apparatus of Saito et al., thereby arriving at the claimed invention. 
	

    PNG
    media_image2.png
    268
    278
    media_image2.png
    Greyscale


Response to Arguments
8.	Applicant’s arguments, see p. 1-4, filed 10/3/2022, with respect to the rejections of claims 1-5 under 102/103 and claims 6-11 under 103 over Yano et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, new grounds of rejections are made in view of Yao and Yoshihara et al. as set forth above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763